UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN LALLY,

                    Plaintiff,
                                         No. 20-CV-2359 (LAP)
-against-
                                                ORDER
NOVARTIS PHARMACEUTICALS
CORPORATION,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and propose by letter a briefing

schedule for Plaintiff’s recently filed motion to stay.   (See

dkt. no. 26.)

SO ORDERED.

Dated:      June 23, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
